                                                        U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        July 20, 2020


BY EMAIL – REQUEST TO BE FILED UNDER SEAL
Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:                                                   376(NRB)
                 United States v. Ashly Leroy Griggs, 20 Cr. __

Dear Judge Buchwald:

         The Government respectfully writes regarding proposed bail conditions for the defendant
in the above-captioned case, in advance of the waiver of indictment, arraignment, and bail hearing
currently scheduled for Tuesday, July 21, 2020 at 4:00 p.m. The parties have conferred and
respectfully propose the following bail package for the Court’s consideration:

              1. Personal recognizance bond in the amount of $50,000, to be co-signed two
                 financially responsible persons;

              2. The defendant is to remain in the custody of federal law enforcement at all times
                 during travel from California to the Southern District of New York; once the
                 defendant arrives in the Southern District of New York, his travel will be restricted
                 to the Southern District of New York, Eastern District of New York, and District
                 of New Jersey;

              3. All mandatory conditions of release included in the Court’s standard “Order Setting
                 Conditions of Release” form;

              4. Pretrial Services supervision as directed by the Pretrial Services Office;

              5. The defendant is to surrender all passports and other travel documents and make no
                 applications for new or replacement travel documents;

              6. The defendant shall not possess a firearm, destructive device, or other weapon;

              7. The defendant shall not open new bank accounts or lines of credit or close any
                 existing bank accounts or lines of credit without prior approval from the Pretrial
                 Services Office; and
                                                                                       Page 2


           8. The defendant shall not possess any personal identifying information of any other
              individual.

       The parties respectfully request that the defendant be released on a bond with the above
conditions on his own signature, with the remaining conditions to be met within two weeks.



                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney
                                           Southern District of New York

                                        by: /s/ Rebecca T. Dell
                                           Juliana Murray / Rebecca T. Dell
                                           Assistant United States Attorneys
                                           (212) 637-2314 / 2198

cc: Jennifer Willis, Esq. (by email)
